Citation Nr: 1026644	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  09-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an increased rating for residuals of a 
fractured left fifth metatarsal, currently rated noncompensable.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from October 1961 to September 1962, 
and service in the Army Reserves from August 1963 to 1991, some 
of which has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran was afforded VA compensation examinations to evaluate 
his hearing loss and tinnitus and his service-connected left foot 
disability in September 2007.  He testified at a Board hearing in 
November 2009 that his left foot disability had worsened since 
the VA examination, indicating that is was more painful and that 
he had developed additional calluses.  Therefore, he must be 
scheduled for another examination to assess the current severity 
of the disability.  

A VA audiologist provided a medical opinion in September 2007 
that it was less likely as not that the Veteran's current hearing 
loss and tinnitus were related to his period of active duty which 
ended in September 1962.  However, the Veteran testified at his 
hearing that he was exposed to additional noise at least three 
times a year in competitive rifle team shooting events in the 
course of active duty for training every year until he retired 
from the Reserves in 1991.  He also testified that he had worked 
in a civilian capacity in an office-type environment, without 
exposure to noise, after his separation from active duty in 1962.  
Therefore, the Veteran must be afforded another examination to 
obtain an opinion as to whether any current hearing loss or 
tinnitus is related to the noise exposure he had in the course of 
his Reserve duties, after his separation from active duty.  In 
this regard, the record does not reflect that the Veteran's 
service in the Army Reserves since 1977 has been verified; that 
service must also be verified.  

Accordingly, the case is remanded for the following actions:

1.  The RO must verify through appropriate 
sources all of the Veteran's Army Reserve 
service.  

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that he is ultimately responsible for 
providing the evidence.  The Veteran and 
his representative must then be given an 
opportunity to respond.  

3.  The Veteran must be afforded the 
appropriate VA examination to determine the 
etiology of his hearing loss and tinnitus.  
The claims file must be made available to 
and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The VA examiner must 
specifically state whether the Veteran's 
hearing loss or tinnitus is related to his 
military service, in particular to noise 
exposure incurred in his participation in 
competitive rifle team shooting events in 
the course of active duty for training at 
least three times every year until he 
retired from the Reserves in 1991.  
Information contained in the Veteran's 
service personnel records, including his 
military occupational specialty, any 
objective medical findings in the service 
medical records, the postservice evidence 
currently of record, the Veteran's 
statements as to continuity of 
symptomatology, his history of inservice 
and postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.  

4.  The Veteran must be afforded the 
appropriate VA examination to determine the 
extent and severity of his service-
connected left foot disability.  The claims 
file must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail and it must be reported 
whether any such findings are residuals of 
the Veteran's service-connected fracture of 
the 5th metatarsal bone of the left foot.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner must 
state whether the residuals of the 
Veteran's service-connected fracture of the 
5th metatarsal bone of the left foot 
represent a moderate, moderately severe, or 
severe foot injury.  A complete rationale 
for all opinions must be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.  

5.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  

7.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If any of the claims remain denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

